                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


RAINA MARIE ARMSTRONG,

               Plaintiff,

                                                Case No. 2:18-cv-1002
       v.
                                                Chief Magistrate Judge Elizabeth P. Deavers

COMMISSIONER OF SOCIAL
SECURITY,

               Defendant.


                                    OPINION AND ORDER

       Plaintiff, Raina Marie Armstrong, brings this action under 42 U.S.C. § 405(g) for review

of a final decision of the Commissioner of Social Security (“Commissioner”) denying her

application for disability insurance benefits and supplemental security income. This matter is

before the Court for disposition based upon the parties’ full consent (ECF No. 11), 28 U.S.C. §

636(c), for consideration of Plaintiff’s Statement of Errors (ECF No. 13), the Commissioner’s

Memorandum in Opposition (ECF No. 16), Plaintiff’s Reply (ECF No. 17), and the

administrative record (ECF No. 10). For the reasons that follow, Plaintiff’s Statement of Errors

is OVERRULED and the Commissioner’s decision is AFFIRMED.

                                     I.   BACKGROUND

       In January and March 2015, Plaintiff filed applications for supplemental security income

and disability insurance benefits, respectively alleging that she had been disabled since January

2, 2003 (R. at 71, 207–19.) Plaintiff’s applications were denied initially and upon

reconsideration. (R. at 70–124.) Plaintiff sought a de novo hearing before an administrative law
judge. (R. at 155–56.) Administrative Law Judge Matthew Winfrey (“ALJ”) held a hearing on

October 12, 2017, at which Plaintiff, who was represented by counsel, appeared and testified.

(R. at 32–67.) On January 30, 2018 the ALJ issued a decision finding that Plaintiff was not

disabled within the meaning of the Social Security Act. (R. at 17–27.) On July 3, 2018, the

Appeals Council denied Plaintiff’s request for review and adopted the ALJ’s decision as the

Commissioner’s final decision. (R. at 1–5.) Plaintiff then timely commenced the instant action.

                        II.      RELEVANT HEARING TESTIMONY

        Connie O’Brien testified as a vocational expert (“VE”) at the October 12, 2017,

administrative hearing. (R. at 58–64.) The VE testified that Plaintiff’s past relevant work

included order picker, a medium exertion level position, and warehouse checker, a light

exertion level position. (R. at 58–59.) The VE testified that a hypothetical person of Plaintiff’s

age, education, and work experience, with the ALJ’s assessed RFC, could perform work as an

inspector (DOT No. 669.687-014), patcher (DOT No. 723.687-010), and assembler (DOT No.

713.687-018). (R. at 63.) According to the VE, there would be no available work if the

hypothetical individual were limited to virtually no extension, flexion, or rotation of the neck.

(R. at 64.)

                          III.   RELEVANT MEDICAL RECORDS

A.      Lisa Thornton, Ph.D.

        On May 13, 2015, Plaintiff underwent a psychological consultative examination

conducted by Lisa Thornton, Ph.D. (R. at 478–83.) In response to what prevents her from

working, Plaintiff responded her back and neck and the fact that she has not wanted to leave the

house since her husband died two years ago. (R. at 478.) Plaintiff reported that she was not

currently receiving any mental health treatment and had never been in counseling or hospitalized



                                                 2
for mental illness. (R. at 479.) Other than once receiving valium at a hospital, she has not been

medicated for mental illness. (Id.) Upon examination, Dr. Thornton noted that Plaintiff, who

drove herself to the appointment, was appropriately dressed and groomed with unremarkable eye

contact. (Id.) Throughout the evaluation, Plaintiff was alert, attentive, and cooperative. (Id.)

Plaintiff’s rate, rhythm, and volume of speech were unremarkable. (R. at 480.) There was no

evidence of obsessions, delusions, or ruminations. (Id.) Dr. Thornton noted that Plaintiff’s

speech was mostly goal directed but sometimes circumstantial, requiring occasional redirection

to the interview questions. (Id.) Plaintiff described her concentration and clarity of thought as “I

feel overwhelmed. I have trouble keeping paperwork together.” (Id.) Dr. Thornton noted an

anxious, but stable, affect and signs of apprehension. (Id.) Plaintiff reported episodes of anxiety

and panic during which she feels overwhelmed. (Id.) She identified triggers as concerns over

paperwork, bills, or dangers to herself or her daughter, stating further that she worries constantly

and finds it difficult to control the worry. (Id.) Dr. Thornton noted that there was no indication

of auditory or visual hallucinations, that Plaintiff was oriented times four, and her insight and

judgment appeared to be intact. (Id.)

       Plaintiff reported that she made her daughter’s breakfast, got her ready for school, and

takes her to the bus stop. (R. at 480–81.) She tries to do housework but feels overwhelmed. (R.

at 481.) While the house is not as clean as she would like, it is not dirty or cluttered. (Id.) She

goes over to her mother’s house and some friends’ houses to visit. (Id.) She spends time with

the television on but her mind wanders “to every possible thing that could go wrong next.” (Id.)

She is able to cook food and does her own errands. (Id.) Plaintiff drives to Aldi or the dollar

store because it is closer than the grocery, stating that she does not like crowds anymore. (Id.)

Plaintiff keeps track of her own schedule by writing it down. (Id.) Plaintiff stated that she gets



                                                  3
overwhelmed trying to manage money, but despite this difficulty, Dr. Thornton noted that

Plaintiff appeared to have the judgment and cognitive capability to manage any funds granted.

(Id.)

        Dr. Thornton provided the following functional assessment:

        Abilities and limitations in understanding, remembering, and carrying out
        instructions

        Based on the claimant’s self-reported educational history and presentation during
        this evaluation, intellect is estimated to be in the average range. She does not report
        a history of difficulty learning or understanding her tasks at work. She was able to
        understand and follow instructions in today’s evaluation.

        Abilities and limitations in maintaining attention and concentration, and in
        maintaining persistence and pace, to perform simple tasks and to perform multi-
        step tasks

        The claimant reports difficulties with persistence at home. Her anxiety causes her
        to switch from one task to another. In today’s evaluation some redirection was
        necessary during the interview due to circumstantial speech. Otherwise she tracked
        conversation relevantly. She occasionally forgot what she was talking about. She
        may have some difficulties maintaining persistence at work because of her
        worrying.

        Abilities and limitations in responding appropriately to supervision and to
        coworkers in a work setting
        The claimant does not report a history of interpersonal difficulties in the workplace.
        She is reporting some interpersonal withdrawal currently. However, she continues
        to have intact relationships with family members and friends. In today’s evaluation
        she was anxious but cooperative.

        Abilities and limitations in responding appropriately to work pressures in a work
        setting
        The claimant reports no history of psychiatric hospitalization or emergency
        treatment. She says there has been a gradual increase in symptoms over the last
        several years but no specific periods of psychological deterioration leading to an
        inability to function. She says she is easily overwhelmed by her household tasks
        and therefore may feel easily overwhelmed and have difficulty coping with the
        everyday stressors in a work environment. In response to the stress of
        Today’s evaluation, she showed anxiety and worry.

(R. at 481–82.)



                                                  4
B.     Robert D. Whitehead, M.D.

       On June 25, 2015, Robert Whitehead, M.D. conducted a consultative examination of

Plaintiff. (R. at 486–89.) Upon examination, Dr. Whitehead noted Plaintiff walked with a very

slow short-strided gait but stable, nonantalgic gait. (R. at 487.) Plaintiff communicated without

difficulty with a flat affect and good insight. (Id.) Dr. Whitehead noted restricted cervical and

lumber spine range of motion with significant myofascial tightness, paraspinal tenderness,

trigger points in the trapezius, and slight decrease in the right Achilles deep tendon reflex. (R. at

488.) He also noted a positive Spurling on the right with decreased sensation of the lateral arm.

(Id.) Dr. Whitehead further observed normal range of motion tenderness and contour in the

thoracic spine with no scoliotic changes, pigment changes or scars. (Id.) Dr. Whitehead

assessed depression, spinal stenosis cervical spine, herniated disk lumbar spine, and right sided

radiculopathy of the upper extremity. (Id.) Dr. Whitehead opined as follows: “Examination

today would suggest this individual would have difficulty maintaining remunerative type

employment considering her coexisting depression with her cervical and lumbar pathology.” (R

at 489.)

C.     State agency review

       1.      Psychological consultants

       On June 12, 2015, Jennifer Swain, Psy.D., a state-agency psychologist, reviewed

Plaintiff’s medical record. (R. at 70–93.) Dr. Swain concluded that Plaintiff had mild

restrictions in activities of daily living, mild difficulties in maintaining social functioning and

maintaining concentration, persistence, or pace, and no repeated episodes of decompensation.

(R. at 76, 88.) Dr. Swain noted that Dr. Thornton opined that Plaintiff “may feel easily




                                                   5
overwhelmed by work stressors. However, she has never been in outpatient Y tx and has

adequate ADLs. Overall, limits appear no more than mild. T16 not severe[.]” (Id.)

        On November 12, 2015, Carl Tishler, Ph.D., reviewed the medical record upon

reconsideration. (R. at 96–122.) Dr. Tishler agreed with the limitations found by Dr. Swain.

(Id.)

        2.     Medical consultants

        On July 20, 2015, Abraham Mikalov, M.D., a state-agency physician, reviewed

Plaintiff’s medical record. (R. at 70–93.) Dr. Mikalov concluded that Plaintiff could

occasionally lift and/or carry 20 pounds and frequently lift and/or carry 10 pounds; stand and/or

walk about 6 hours in an 8-hour workday; sit about 6 hours in an 8-hour workday with additional

manipulative, postural, and environmental limitations. (R. at 77–79; 89–91.)

        On November 8, 2015, Leslie Green, M.D., reviewed the medical record upon

reconsideration. (R. at 96–122.) Dr. Green agreed with the limitations found by Dr. Mikalov.

(R. at 104–06; 117–19.)

                           IV.     ADMINISTRATIVE DECISION

        On January 30, 2018, the ALJ issued his decision. (R. at 17–27.) The ALJ found that

Plaintiff met the insured status requirements of the Social Security Act through March 31, 2009.

(R. at 19.) At step one of the sequential evaluation process,1 the ALJ found that Plaintiff had not

engaged in substantially gainful activity since her alleged onset date of January 2, 2003. (Id.)



1
  Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 404.1520(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

        1.     Is the claimant engaged in substantial gainful activity?
        2.     Does the claimant suffer from one or more severe impairments?
                                                 6
       At step two, the ALJ concluded that Plaintiff had the following severe impairments:

lumbar degenerative disc disease, cervical degenerative disc disease, anxiety, agoraphobia,

depression, and bilateral osteoarthritis of the knees. (Id.)

       At step three of the sequential process, the ALJ concluded that that Plaintiff did not have

an impairment or combination of impairments that met or medically equaled one of the listed

impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 20.) At step four,

the ALJ assessed Plaintiff’s RFC as follows:

       After careful consideration of the entire record, the undersigned finds that the
       claimant has the residual functional capacity to perform sedentary work as defined
       in 20 CFR 404.1567(a) and 416.967(a) except the claimant can occasionally push
       and pull with the right upper extremity, can never reach overhead on the right; can
       occasionally climb ramps or stairs; never climb ladders, ropes, or scaffolds;
       occasionally stoop; never crawl; and occasionally kneel and crouch. The claimant
       can never be exposed to workplace hazards such as unprotected heights and moving
       mechanical parts and can never operate a motor vehicle. She is limited to simple,
       routine tasks, with no more than occasional interaction with the public and
       occasional changes in the workplace, and would be off task 8% of the time.

(R. at 21.) In reaching this determination, the ALJ assigned “some weight” to Dr. Thornton’s

opinions and “little weight” to the state agency psychological consultants. (R. at 24 –25.)

       Relying on the VE’s testimony, the ALJ determined that even though Plaintiff is unable

to perform her past relevant work, other jobs exist in significant numbers in the national




       3.      Do the claimant’s severe impairments, alone or in combination, meet or
               equal the criteria of an impairment set forth in the Commissioner’s Listing of
               Impairments, 20 C.F.R. Subpart P, Appendix 1?
       4.      Considering the claimant’s residual functional capacity, can the claimant
               perform his or her past relevant work?
       5.      Considering the claimant’s age, education, past work experience, and residual
               functional capacity, can the claimant perform other work available in the national
               economy?

See 20 C.F.R. § 404.1520(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                  7
economy that she can perform. (R. at 25–26.) He therefore concluded that Plaintiff was not

disabled under the Social Security Act. (R. at 27.)

                                V.    STANDARD OF REVIEW

        When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C. §

405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

       Although the substantial evidence standard is deferential, it is not trivial. The Court must

“‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Key v. Callahan, 109 F.3d

270, 273 (6th Cir. 1997)). Finally, even if the ALJ’s decision meets the substantial evidence

standard, “‘a decision of the Commissioner will not be upheld where the SSA fails to follow its

own regulations and where that error prejudices a claimant on the merits or deprives the claimant




                                                  8
of a substantial right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478

F.3d 742, 746 (6th Cir. 2007)).

                                        VI.    ANALYSIS

       Plaintiff advances two contentions of error. Plaintiff first asserts that the ALJ failed to

adequately evaluate Plaintiff’s mental health impairment, resulting in an RFC that was not

supported by substantial evidence. Plaintiff next argues that the ALJ failed to adequately

evaluate Plaintiff’s spinal impairment, again resulting in an RFC that was unsupported by

substantial evidence.

       A plaintiff’s RFC “is defined as the most a [plaintiff] can still do despite the physical and

mental limitations resulting from her impairments.” Poe v. Comm’r of Soc. Sec., 342 F. App’x

149, 155 (6th Cir. 2009); see also 20 C.F.R. §§ 404.1545(a), 416.945(a). The determination of

RFC is an issue reserved to the Commissioner. 20 C.F.R. §§ 404.1527(e), 416.927(e).

Nevertheless, substantial evidence must support the Commissioner’s RFC finding. Berry v.

Astrue, No. 1:09CV000411, 2010 WL 3730983, at *8 (S.D. Ohio June 18, 2010). When

considering the medical evidence and calculating the RFC, “‘ALJs must not succumb to the

temptation to play doctor and make their own independent medical findings.’” Simpson v.

Comm’r of Soc. Sec., 344 F. App’x 181, 194 (6th Cir. 2009) (quoting Rohan v. Chater, 98 F.3d

966, 970 (7th Cir. 1996)); see also Isaacs v. Astrue, No. 1:08–CV–00828, 2009 WL 3672060, at

*10 (S.D. Ohio Nov. 4, 2009) (holding that an “ALJ may not interpret raw medical data in

functional terms”) (internal quotations omitted).

       An ALJ is required to explain how the evidence supports the limitations that he or she set

forth in the claimant’s RFC:

       The RFC assessment must include a narrative discussion describing how the
       evidence supports each conclusion, citing specific medical facts (e.g., laboratory

                                                    9
       findings) and nonmedical evidence (e.g., daily activities, observations).        In
       assessing RFC, the adjudicator must discuss the individual’s ability to perform
       sustained work activities in an ordinary work setting on a regular and continuing
       basis (i.e., 8 hours a day, for 5 days a week, or an equivalent work schedule), and
       describe the maximum amount of each work-related activity the individual can
       perform based on the evidence available in the case record. The adjudicator must
       also explain how any material inconsistencies or ambiguities in the evidence in the
       case record were considered and resolved.

S.S.R. 96–8p, 1996 WL 374184, at *6–7 (internal footnote omitted).

       The ALJ must consider all medical opinions that he or she receives in evaluating a

claimant’s case. 20 C.F.R. § 416.927(c); see also SSR 96-8p, 1996 WL 374184, at *7 (July 2,

1996) (“The RFC assessment must always consider and address medical source opinions.”).

The applicable regulations define medical opinions as “statements from physicians and

psychologists or other acceptable medical sources that reflect judgments about the nature and

severity of your impairment(s), including your symptoms, diagnosis and prognosis, what you can

still do despite impairment(s), and your physical or mental restrictions.” 20 C.F.R. §

416.927(a)(2).

       Although the ALJ must provide “good reasons” when assigning weight to a treating

physician, “this explanatory requirement does not apply to opinions from physicians who” have

not treated the claimant. Stacey v. Comm’r of Soc. Sec., 451 F. App’x 517, 519 (6th Cir. 2011)

(citing Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 514 (6th Cir. 2010)). However, “the ALJ’s

decision still must say enough ‘to allow the appellate court to trace the path of his reasoning.’”

Id. (quoting Diaz v. Chater, 55 F.3d 300, 307 (7th Cir. 1995)).

       The regulations state that the ALJ, regardless of a medical opinion’s source, will evaluate

the opinion based on the following factors: whether there was an examining relationship,

whether the opinion was made by a treating source, the length of the treating relationship, the

supportability of the opinion’s conclusions, the consistency of the opinion with the record as a

                                                 10
whole, any specialization of the opinion source, and other factors raised by Plaintiff. 20 C.F.R. §

404.1527(c). The ALJ may give the opinions of non-examining state agency doctors weight

“only insofar as they are supported by evidence in the case record.” SSR 96-6p, 1996 WL

374180 (July 2, 1996). The ALJ is specifically directed to consider whether the State agency

doctors’ opinions are supported by “evidence received at the administrative law judge . . . level[ ]

that was not before the state agency.” (Id.)

A.     Evaluation of Mental Impairment

       As set forth above, the ALJ’s RFC limited Plaintiff to, inter alia, “simple, routine tasks,

with no more than occasional interaction with the public and occasional changes in the

workplace, and would be off task 8% of the time.” (R. at 21.) In reaching this determination, the

ALJ considered Plaintiff’s mental impairments as follows:

       Turning to the claimant’s mental impairments, the objective findings are not
       entirely consistent with the level of severity testified to by the claimant. A
       November 2014 mental health screening indicated only mild depression, and it was
       proposed the claimant monitor her symptoms (Exhibit 12F/39). In 2015 the
       claimant sought counseling and mental health treatment with complaints of anxiety.
       However, treatment records suggest the claimant’s anxiety was in response to
       specific instances in the claimant’s life. For example the claimant reported anxiety
       as the result of her father having a brain tumor (Exhibit 11F/145), the suicide of a
       friend (Exhibit 11F/142), getting into a motor vehicle accident and being robbed
       (Exhibit 11F/139), her daughter jumping out of a second story window (Exhibit
       11F/137), and her neighbor threatening her (Exhibit 11F/90). The claimant’s
       treatment has consisted of counseling, community psychiatric supportive treatment,
       and medications (Exhibit 11F). The claimant was scheduled to follow up
       approximately every 2-3 months for psychiatric care (Exhibit 11F). Treatment
       records repeatedly indicate the claimant was open and receptive to intervention, and
       demonstrated insight and understanding, and was engaged with appropriate
       expression (Exhibit 11F/101, 104, 130, 150). The claimant’s more recent treatment
       records note the claimant was satisfied with her recent medication changes, and she
       did not report significant changes in her conditions since her last visit (Exhibit
       11F/86). As of June 12, 2017 the claimant was noted to be bright, appropriate,
       cooperative, pleasant and talkative (Exhibit 11F/163).




                                                11
(R. at 23–24.) The ALJ further concluded that the objective medical evidence did not support

the severity of symptoms alleged by Plaintiff:

       The claimant in this case does have underlying medically determinable
       impairments that could reasonably cause the type of symptomatology alleged.
       However, a careful review of the record does not disclose sufficient objective
       medical evidence to substantiate the severity of the symptoms and degree of
       functional limitations alleged by the claimant. The objective evidence fails to
       document the presence of any impairment or combination of impairments that could
       reasonably be expected to result in symptoms of such a severity or frequency as to
       preclude the range of work described above.

       In addition to the lack of objective evidence, the other evidence of record,
       considering the relevant factors set forth in 20 CFR 404.1529(c) and 20 CFR
       416.929(c), does not support the claimant’s subjective complaints[.]

       In terms of the claimant’s treatment, medications, and other methods used to reduce
       symptoms, the claimant has not generally received the type of medical treatment
       one would expect for an individual alleging her level of condition severity and
       associated physical and mental limitations. Although the claimant has received
       treatment for her allegedly disabling impairments that treatment has been
       essentially routine and conservative in nature. The claimant has treated her lumbar
       and cervical spinal impairments conservatively with medication and only three
       physical therapy visits, and has not undergone any surgical intervention. The
       claimant’s mental health treatment has similarly been conservative, consisting of
       counseling and medication management, with no indication of any
       recommendations for more aggressive treatment such as inpatient psychiatric care.
       Notably, at the time of her consultative examination, the claimant had not sought
       any mental health treatment whatsoever.

       The undersigned has also considered the claimant’s daily activities. The claimant
       testified she is able to go to the store, despite her reports of panic attacks and not
       wanting to be in crowds. She testified she performs chores such as laundry,
       vacuuming, and dusting. The claimant visits her mom frequently and both walks
       and drives to visit friends. She reported she is able to cook, do her own errands,
       and keep her own schedule (Exhibit 4F). These types of activities are
       commensurate with the residual functional capacity above.

(R. at 24–25.)

       Plaintiff challenges the ALJ’s conclusion and reasoning on several grounds, which the

Court addresses in turn.




                                                 12
       1.      Limitation to simple, routine tasks

       Plaintiff first asserts that “‘[s]imple work does not necessarily account for Plaintiff’s

issues with stress and anxiety.” (ECF No. 13 at 10.)2 Setting aside the ambivalence of Plaintiff’s

assertion, the ALJ did not limit Plaintiff to only simple work. Instead, he limited Plaintiff to

“simple, routine tasks, with no more than occasional interaction with the public and occasional

changes in the workplace” with being off task 8% of the time. (R. at 21.)

       Plaintiff goes on to argue that an unskilled work limitation, without a more specific

concentration-related limitation, constitutes error requiring remand. (ECF No. 13 at 13 (citing

Hall v. Comm’r of Soc. Sec., No. 1:17-cv-363, 2018 WL 3524467 (S.D. Ohio July 23, 2018),

report and recommendation adopted, No. 1:17-cv-363, 2018 WL 4031060 (S.D. Ohio Aug. 23,

2018); Edwards v. Barnhart, 383 F. Supp. 2d 920, 930-31 (E.D. Mich. 2005)).) Plaintiff’s

argument is not well taken. In Edwards, the ALJ and the consulting physician found that

Plaintiff had a moderate limitation in her ability to concentrate, persist, and keep pace. Edwards,

383 F. Supp. 2d at 924–25, 930. The Edwards court determined that the ALJ’s hypothetical

question to the VE, which limited the plaintiff to “simple, unskilled, and routine work,” “[w]hile



2
 In a footnote, Plaintiff also complains in passing that the ALJ’s step three finding is “not
supported by any opinions evidence” and is therefore “suspect.” (Id. at 10–11 n.1.) Plaintiff,
however, apparently does not pursue this alleged deficiency because doing so would include
“excessive speculation.” (Id.) In any event, the Court notes that Plaintiff has waived any such
argument. See Kuhn v. Washtenaw County, 709 F.3d 612, 624 (6th Cir. 2013) (stating that the
United States Court of Appeals for the Sixth Circuit “has consistently held that arguments not
raised in a party’s opening brief, as well as arguments adverted to in only a perfunctory manner,
are waived”) (citations omitted); McPherson v. Kelsey, 125 F.3d 989, 995–96 (6th Cir. 1997)
(“‘[I]ssues adverted to in a perfunctory manner, unaccompanied by some effort at developed
argumentation, are deemed waived. It is not sufficient for a party to mention a possible
argument in the most skeletal way, leaving the court to . . . put flesh on its bones.’”) (quoting
Citizens Awareness Network, Inc. v. United States Nuclear Regulatory Comm’n, 59 F.3d 284,
293–94 (1st Cir. 1995)).



                                                 13
close . . . [were] not sufficient, and do not fully convey” the plaintiff’s limitations in

concentration to the VE. Id. at 930–31 (finding that the hypothetical question was insufficient

and that a deficient hypothetical question cannot serve as sufficient evidence, requiring remand).

Hall, distinguished Edwards, finding that the representative jobs in Hall were not equivalent to

the fast-paced factory work in Edwards. Hall, 2018 WL 3524467, at *5. The Hall court

therefore found that, unlike the ALJ in Edwards, the Hall ALJ fully accounted for Plaintiff’s

moderate limitations in concentration, persistence or pace when he “included additional

restrictions beyond limiting Plaintiff to ‘simple, routine’ work, and also limited Plaintiff to only

‘occasional changes’ in the workplace and ‘occasional interaction’ with the public, co-workers

and supervisors.” Id.

          Here, unlike Edwards where the ALJ and the consultative physician found moderate

limitations in the claimant’s ability to concentrate, persist, and maintain pace, none of the

medical opinions found that Plaintiff had moderate limitations in her ability to concentrate,

persist, and maintain pace. (R. at 75–76 (finding mild limitation in this area), 87–88 (same),

102–103 (same), 115–16 (same), 478–83.) At best, Dr. Thornton opined only that Plaintiff “may

have some difficulties maintaining persistence at work because of her worrying” and “may feel

easily overwhelmed and have difficulty coping with the everyday stressors in a work

environment.” (R. at 482 (emphasis added).)3 Even assuming the ALJ’s limitation to simple,

routine tasks did not specifically address persistence or stress, the ALJ did not err in failing to

include Dr. Thornton’s equivocal opinion evidence that did not provide a specific functional

limitation. See Albrecht v. Comm’r of Soc. Sec., No. 1:14-cv-2116, 2015 WL 4985475, at *6

(N.D. Ohio Aug. 18, 2015) (“Dr. Dallara’s opinion that Albrecht may have ‘some difficulties’



3
    The Court addresses Dr. Thornton’s opinion in more detail below.
                                                  14
relating to others or may have ‘some difficulties’ withstanding the stress/pressure associated with

day-to-day work hardly compels the inclusion of the limitations Albrecht suggests” and Dr.

Dallara “only opines that Albrecht may have problems in the identified areas, a rather cautious

statement that suggests there is also a significant chance that no problems will arise” and “the

statement that Albrecht might have ‘some difficulties’ fails to express an opinion as to the

severity of those difficulties in the event they materialize”) (emphasis in original); cf.

Quisenberry v. Comm’r of Soc. Sec., 757 F. App’x 422, 431 (6th Cir. 2018) (finding that the ALJ

relied upon substantial evidence where, inter alia, the ALJ gave little weight to an opinion that

he noted was “‘quite vague, as she did not actually propose any specific functional limitations

that would preclude the claimant from returning to ‘productive employment’”); Casey v. Sec’y of

Health & Human Servs., 987 F.2d 1230, 1235 (6th Cir. 1993) (stating that it is “well established

that an ALJ . . . is required to incorporate only those limitations accepted as credible by the

finder of fact” into a hypothetical question). Notably, an ALJ must include only those

limitations that impact a Plaintiff’s ability to work. See Griffeth v. Comm’r, 217 F. App’x 425,

426 (6th Cir. 2007) (explaining that the RFC describes a claimant’s “residual abilities or what a

claimant can do, not what maladies a claimant suffers from” and that “a claimant’s severe

impairment may or may not affect his or her functional capacity to do work. One does not

necessarily establish the other”) (internal quotation marks and citations omitted); cf. Simpson v.

Comm’r of Soc. Sec., No. 1:13-cv-640, 2014 WL 3845951, at *9 (S.D. Ohio Aug. 5, 2014)

(“Thus, an individual can have a severe impairment, i.e., one that more than minimally affects

work ability, and still retain the RFC to do a wide variety of work. Put another way, the

existence of a severe impairment says nothing as to its limiting effects.”). Here, the ALJ did not

find, and the medical evidence did not reflect, any particular speed and pace limitations. Based



                                                  15
on this record, the ALJ’s limitation of to “simple, routine tasks, with no more than occasional

interaction with the public and occasional changes in the workplace” with being off task 8% of

the time (R. at 21) sufficiently accounts for Plaintiff’s mental impairments. See Hall, 2018 WL

3524467, at *5.

       2.      Interpretation of raw medical data

       Plaintiff’s next argument relies on the ALJ’s decision to accord “little weight” to the state

agency psychological consultants and “some weight” to Dr. Thornton. (ECF No. 13 at 14; ECF

No. 17 at 1–4.) In addressing the state agency consultants, the ALJ explained that “[l]ittle

weight is given to the opinions of the State agency psychological consultants (Exhibit lA;

2A; 5 A; 6A), as evidence received at the hearing, including the claimant’s counseling and

psychiatric records (Exhibit 11F), suggests severe mental impairments.” (R. at 25.) In assigning

“some weight” to Dr. Thornton’s opinion, the ALJ found as follows:

       At the request of the State agency, the claimant underwent a psychological
       consultative examination with Lisa Thornton, Ph.D. (Exhibit 4F) in May 2015. The
       claimant reported she was not receiving any mental health treatment and had never
       been in counseling or hospitalized for mental illness, and had never been medicated
       for mental illness. Upon examination, the claimant was noted to appropriately
       dressed and groomed with unremarkable eye contact. She was alert and attentive
       and cooperative throughout the evaluation. Her speech was normal. Her affect was
       anxious, but stable. There was no indication of auditory or visual hallucinations.
       The claimant was oriented x4. The claimant was able to understand and follow
       instructions. Some weight is given to the opinions of Dr. Thornton (Exhibit 4F/6).
       Dr. Thornton’s findings are well supported by his [sic] exam findings, however, he
       [sic] did not opine to specific limitations in vocationally relevant terms. Therefore,
       only some weight is given.

(R. at 24.) Because the ALJ gave only “little weight” to the state agency psychological

consultants and “some weight” to Dr. Thornton, Plaintiff argues that the ALJ “did not have

professional guidance” and interpreted “raw medical data” when formulating the RFC. (ECF

No. 13 at 14; ECF No. 17 at 1–4.)



                                                16
       This Court disagrees. As an initial matter, the ALJ considered medical professionals’

findings when formulating the mental RFC determination, including treatment notes reflecting

Plaintiff’s alert and attentive behavior (R. at 21, 24, 479); engaged demeanor (see, e.g. R. at 20,

24, 686, 688, 690, 692, 694, 696, 698, 702, 705, 707, 709, 711, 713, 716, 718, 720, 722, 724,

726, 731, 733, 735, 737, 739, 741, 743, 746, 749, 751, 753, 755); and intact ability to understand

and follow instructions (R. at 21–22, 24, 482). Moreover, the Court is not persuaded that the

ALJ impermissibly interpreted “raw medical data” even if he considered Dr. Thornton’s vague

opinion when formulating the RFC (R. at 21, 24). Dr. Thornton’s opinion simply does not

equate to the “raw medical data” of two-years’ worth of medical records that post-dated the only

medical opinion in the record of Plaintiff’s cited case. (ECF No. 17 at 2–4 (citing Deskin v.

Comm’r of Soc. Sec., 605 F. Supp. 2d 908 (N.D. Ohio 2008).) Deskin is therefore inapposite.

Here, the ALJ appropriately considered Dr. Thornton’s opinion in reaching the RFC

determination and explained why he gave it only “some weight.” (R. at 24.) Cf. Quisenberry,

757 F. App’x at 431. Notably, “the ALJ is charged with the responsibility of determining the

RFC based on her evaluation of the medical and non-medical evidence.” Rudd v. Comm’r of

Soc. Sec., 531 F. App’x 719, 728 (6th Cir. 2013). “‘[T]o require the ALJ to base her RFC

finding on a physician’s opinion, would, in effect, confer upon the treating source the authority

to make the determination or decision about whether an individual is under a disability, and thus

would be an abdication of the Commissioner’s statutory responsibility to determine whether an

individual is disabled.’” Shephard v. Comm’r of Soc. Sec., 705 F. App’x 435, 442 (6th Cir.

2017) (quoting Rudd, 531 F. App’x at 728); see also Mokbel-Aljahmi v. Comm’r of Soc. Sec.,

732 F. App’x 395, 401 (6th Cir. 2018) (“We have previously rejected the argument that a

residual functional capacity determination cannot be supported by substantial evidence unless a



                                                 17
physician offers an opinion consistent with that of the ALJ.”) (citing Shepard, 705 F. App’x at

442–43; Rudd, 531 F. App’x at 728). For these reasons, the ALJ did not impermissibly interpret

raw medical data when formulating the RFC.

       3.      Conservative mental health treatment

       Plaintiff also criticizes the ALJ’s consideration of her conservative treatment in which he

reasoned as follows: “The claimant’s mental health treatment has similarly been conservative,

consisting of counseling and medication management, with no indication of any

recommendations for more aggressive treatment such as inpatient psychiatric care. Notably, at

the time of her consultative examination, the claimant had not sought any mental health

treatment whatsoever.” (R. at 24–25.) Plaintiff’s argument is not well taken. The ALJ

reasonably considered that Plaintiff required and received only conservative treatment. See SSR

16-3p, 2017 WL 5180304 (Oct. 25, 2017) (providing that the adjudicator, in evaluating

credibility, must consider, inter alia, “[t]he type, dosage, effectiveness, and side effects of any

medication the individual takes or has taken to alleviate pain or other symptoms” and

“[t]reatment, other than medication, the individual receives or has received”); 20 C.F.R. §

404.1529(c)(3) (same); Rudd, 531 F. App’x, at 727 (finding that minimal or lack of treatment is

valid reason to discount severity); Despins v. Comm’r of Soc. Sec., 257 F. App’x 923, 931 (6th

Cir. 2007) (“The ALJ properly considered as relevant the fact that [the claimant’s] medical

records did not indicate that [claimant] received significant treatment . . . during the relevant time

period.”); cf. Lester v. Soc. Sec. Admin., 596 F. App’x 387, 389 (6th Cir. 2015) (concluding that

ALJ reasonably discounted a doctor’s opined limitations where, among other things, the claimant

was receiving conservative treatment). Accordingly, the ALJ did not err when considering

Plaintiff’s conservative mental health treatment.



                                                 18
        4.       Consideration of panic attacks

        Plaintiff further complains that the ALJ relied on evidence that Plaintiff’s reported panic

attacks apparently related to acute stressors rather than everyday activities and that she admitted

that she was able to go to the store despite her panic attacks and aversion to crowds. (ECF No.

13 at 15–16.) Addressing these matters, the ALJ specifically found as follows:

        Turning to the claimant’s mental impairments, the objective findings are not
        entirely consistent with the level of severity testified to by the claimant. A
        November 2014 mental health screening indicated only mild depression, and it was
        proposed the claimant monitor her symptoms (Exhibit 12F/39). In 2015 the
        claimant sought counseling and mental health treatment with complaints of anxiety.
        However, treatment records suggest the claimant’s anxiety was in response to
        specific instances in the claimant’s life. For example the claimant reported anxiety
        as the result of her father having a brain tumor (Exhibit 11F/145), the suicide of a
        friend (Exhibit 11F/142), getting into a motor vehicle accident and being robbed
        (Exhibit 11F/139), her daughter jumping out of a second story window (Exhibit
        11F/137), and her neighbor threatening her (Exhibit 11F/90). The claimant’s
        treatment has consisted of counseling, community psychiatric supportive treatment,
        and medications (Exhibit 11F). The claimant was scheduled to follow up
        approximately every 2-3 months for psychiatric care (Exhibit 11F). Treatment
        records repeatedly indicate the claimant was open and receptive to intervention, and
        demonstrated insight and understanding, and was engaged with appropriate
        expression (Exhibit 11F/101, 104, 130, 150). The claimant’s more recent treatment
        records note the claimant was satisfied with her recent medication changes, and she
        did not report significant changes in her conditions since her last visit (Exhibit
        11F/86). As of June 12, 2017 the claimant was noted to be bright, appropriate,
        cooperative, pleasant and talkative (Exhibit 11F/163).

(R. at 23–24.)

        The undersigned has also considered the claimant’s daily activities. The claimant
        testified she is able to go to the store, despite her reports of panic attacks and not
        wanting to be in crowds. She testified she performs chores such as laundry,
        vacuuming, and dusting. The claimant visits her mom frequently and both walks
        and drives to visit friends. She reported she is able to cook, do her own errands, and
        keep her own schedule (Exhibit 4F). These types of activities are commensurate
        with the residual functional capacity above.

(R. at 25.)




                                                 19
       In response to this analysis, Plaintiff insists that certain evidence in the record supports “a

wider issue” of anxiety beyond reactions to periodic stressors and that other evidence

undermines the ALJ’s finding of a contradiction between her panic attacks and crowd aversion

and her ability to go to stores and driving. (R. at 15–16.) However, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Key v. Callahan, 109 F.3d

270, 273 (6th Cir. 1997)). For these reasons, the Court finds that the ALJ did not err in his

consideration of Plaintiff’s panic attacks.

       5.      Step five finding

       Plaintiff also criticizes the three jobs identified by the VE, arguing that insufficient

opinion evidence and insufficiently-analyzed non-opinion evidence undermines the available

jobs identified at step five of the sequential process. (ECF No. 13 at 16–17; ECF No. 17 at 4.)

       The VE testified that a hypothetical person of Plaintiff’s age, education, and work

experience, with the ALJ’s assessed RFC, could perform work as an inspector (DOT No.

669.687-014), patcher (DOT No. 723.687-010), and assembler (DOT No. 713.687-018). (R. at

27, 63.) Plaintiff, however, contends that these jobs are more like the factory-nature jobs in

Edwards, 383 F. Supp. 2d 920, where a limitation to simple, repetitive tasks was insufficient to

determine if Plaintiff was capable of meeting quotas or other aspects related to moderate

concentration limitation. (ECF No. 13 at 16.) Plaintiff goes on to argue that the inspector job

requires making generalizations, evaluations, or decisions based on sensory or judgmental

criteria and that there is evidence in the record reflecting that Plaintiff was indecisive, lacked

insight, and had difficulty applying coping skills. (Id. at 17.) Plaintiff therefore contends that



                                                  20
the deficient RFC “calls into question the jobs found available at Step Five, which require work

according to set procedures, sequence, or pace.” (Id.)

       Plaintiff’s arguments are not well taken. As a preliminary matter, for the reasons

previously discussed, the ALJ’s RFC was supported by substantial evidence and contrary

evidence in the record supporting the opposite conclusion does not warrant remand. See Blakely,

581 F.3d at 406. Notably, the ALJ reasonably relied on the VE’s testimony that was responsive

to a hypothetical question that reflected his RFC determination that was supported by substantial

evidence. See Parrish v. Berryhill, No. 1:16-cv-1880, 2017 WL 2728394, at *10 (N.D. Ohio

June 8, 2017) (“Testimony from a vocational expert—in response to a hypothetical question—

may constitute substantial evidence that a claimant retains the ability to perform specific jobs, so

long as the hypothetical question accurately accounts for a claimant’s physical and mental

impairments.”) (citing Pasco v. Comm’r of Soc. Sec., 137 F. App’x 828, 845 (6th Cir. 2005)),

adopted by 2017 WL 2720332 (N.D. Ohio June 23, 2017).

       Similarly, to the extent that Plaintiff relies on the ALJ’s step three finding that Plaintiff

had moderate difficulties in this area in arguing that additional restrictions should have been

incorporated in the RFC and conveyed to the VE (ECF No. 13 at 10, 16–17; ECF No. 17 at 4–5),

this argument is not well taken. The ALJ specifically stated that “[t]he limitations identified in

the ‘paragraph B’ criteria are not a residual functional capacity assessment but are used to rate

the severity of mental impairments at steps 2 and 3 of the sequential evaluation process.” (R. at

21.) The ALJ went on to note that “[t]he mental residual functional capacity assessment used at

steps 4 and 5 of the sequential evaluation process requires a more detailed assessment.” (Id.)

“When an ALJ specifically differentiates between the two findings and does not incorporate

those limitations into his residual functional capacity determination,” the ALJ is not required to



                                                 21
relay a step three finding of moderate impairment in concentration, persistence, or pace to the

VE. See Dotson v. Comm’r of Soc. Sec., No. 2:13-CV-1065, 2014 WL 6909437, at *6 (S.D.

Ohio Dec. 8, 2014) (stating that the assessment of “B” criteria is not a residual functional

capacity assessment); see also Shinlever v. Berryhill, No. 3:15-cv-371-CCS, 2017 WL 2937607,

at *4–6 (E.D. Tenn. July 10, 2017) (reviewing case law in this circuit and concluding that “the

Court finds none of Plaintiff’s cited authority requires an ALJ’s RFC determination to mimic the

specific ‘paragraph B’ findings assessed at Step 3,” and finding that the appropriate inquiry is

whether the RFC determination is supported by substantial evidence); Flinn v. Comm’r of Soc.

Sec., No. 2:15-CV-2666, 2016 WL 2765780, at *5 (S.D. Ohio May 13, 2016) (“[T]he key

question is not whether an ALJ found difficulties in concentration, persistence, and pace at step

three, but whether the RFC determination has substantial support in the record”) (internal

quotations omitted); Koster v. Colvin, No. 1:13cv2719, 2015 WL 413795, at *5 (N.D. Ohio Jan.

30, 2015) (“The Social Security Administration has long distinguished between findings of

limitations under the Paragraph B criteria and those included in an RFC assessment.

‘[L]imitations identified in the ‘paragraph B’ and ‘paragraph C’ criteria are not an RFC

assessment but are used to rate the severity of mental impairment(s) at steps 2 and 3 of the

sequential evaluation process.’” (quoting SSR 96-8P, at *4 (S.S.A. July 2, 1996 )); North v.

Colvin, No. 2:14-CV-0052, 2015 WL 1476555, at *3–4 (S.D. Ohio Mar. 31, 2015) (finding that

an RFC limiting plaintiff to “simple to moderately complex but routine and predictable” tasks

with “no more than superficial interactions with others” adequately addressed the moderate

limitation in concentration, persistence, or pace found by the ALJ at step three). While Plaintiff

insists in reply that the RFC should be more detailed than the paragraph B findings, she relies on

out-of-circuit cases that are not binding on this Court. (See ECF No. 17at 4–5.)



                                                22
       For all these reasons, Plaintiff’s first contention of error is not well taken.

B.     Evaluation of Spinal Impairment

       Plaintiff also argues that the ALJ failed to adequately evaluate her spinal impairment,

resulting in an RFC that was unsupported by substantial evidence. (ECF No. 13 at 17–20; ECF

No. 17.)

       In reaching his physical RFC determination, the ALJ reasoned as follows:

       The claimant reports neck and back pain and the records document both cervical
       and lumbar degenerative disc disease. A November 2014 MRI of the lumbar spine
       revealed at L5-Sl a broad based disc extrusion with mild inferior migration and
       mild to moderate right and moderate left foraminal stenosis; a broad based left
       foraminal disc protrusion with mild left neural foraminal stenosis at L3-L4; and a
       moderate disc degeneration at L5-Sl with disc space narrowing and mild adjacent
       Modic type 1 endplate edema (Exhibit 2F/50). However, upon examination the
       claimant remained neurologically intact, with full range of motion of all extremities
       (Exhibit lF/12; 2F/21). In 2015, the claimant additionally presented complaining of
       neck pain with right arm numbness and tingling. An MRI of the cervical spine
       revealed severe degenerative changes at C4-C5 and C5-C6 resulting in moderate
       central spinal stenosis, without cord compression, and severe right and mild left
       foraminal stenosis with contact/compression of the right CS and C6 nerve roots
       (Exhibit 2F/48). It further revealed moderate C3-C4 degenerative changes resulting
       in mild central canal stenosis and moderate right foraminal stenosis. The claimant
       reported right arm numbness and tingling, however, a nerve conduction study
       revealed chronic (healed) C6 radiculopathy with no indications of acute cervical
       radiculopathy and no signs of entrapment neuropathy or generalized peripheral
       neuropathy (Exhibit 7F/8). The claimant’s treatment consists almost entirely of
       pain management treatment, primarily with opiate pain medications. Pain
       management records throughout 2016 and 2017 indicate little change in the
       claimant’s condition and continued treatment with oxycodone (Exhibit 7F; 9F). The
       claimant’s most recent records indicate she sought physical therapy just a month
       prior to the hearing. However, she testified she only made 3 visits, as she felt it
       worsened her pain. Treatment records do not evidence more invasive treatment
       such as surgical intervention, and the records do not document specific
       recommendations for spinal surgery.

       The record also documents knee pain. However, the claimant’s treatment has
       consisted solely of injections and prescription pain medication with pain
       management (Exhibit 9F). A November 2016 x-ray of the knees revealed no
       evidence of fracture or dislocation, and no soft tissue swelling or abnormal
       calcification.



                                                  23
        At the request of the State agency, the claimant underwent a consultative
        examination with Robert Whitehead, MD on June 25, 2015 (Exhibit 6F). The
        claimant presented with complaints of neck pain radiating into her right arm and
        low back pain. Upon examination, the claimant exhibited a slow but nonantalgic
        and stable gait. Examination of the cervical and lumbar spine both showed
        decreased range of motion and tenderness. However deep tendon reflexes were
        symmetric. She exhibited some decreased sensation and decreased triceps strength
        in the right arm, however, lower sensation and strength were maintained in the
        lower extremities. There was no evidence of muscle spasm or atrophy. She further
        exhibited normal range of motion in all extremities.

        While there is objective medical evidence supporting the claimant’s spinal
        impairments, her treatment has remained relatively conservative, consisting of
        medication and more recently physical therapy. Therefore, the undersigned
        reasonably finds the claimant is limited to a reduced range of sedentary work with
        additional postural limitations. In light of the claimant’s reported right extremity
        numbness and tingling, the undersigned further limits the claimant occasional
        pushing and pulling and no overhead reaching with the right upper extremity. This
        reduced range of sedentary is further consistent with the limited objective findings
        in support of the claimant’s alleged knee pain.

(R. at 22–23.)

        As for the opinion evidence, little weight is given to the opinion of Dr. Whitehead
        that the claimant would have difficulty retaining remunerative employment, as this
        is an issue reserved to the commissioner (Exhibit 6F). Dr. Whitehead further
        provided no specific functional limitations.

        The undersigned gives some weight to the opinions of the State agency medical
        consultants, to the extent they opine the claimant has postural limitations, and
        further is limited to no exposure to hazards and can occasionally reach overhead
        with the right upper extremity (Exhibit 1 A; 2A; 5A; 6A). This is consistent with
        the claimant’s documented lumbar and cervical spinal pain radiating into the right
        upper extremity (Exhibit 6F). However, the undersigned finds the claimant’s
        cervical and lumbar spine impairments, combined with her knee osteoarthritis
        warrant greater limitations, specifically to the sedentary exertional level.

(R. at 25.)

        Here, substantial evidence supports the ALJ’s physical RFC determination. As set forth

above, the ALJ reasonably considered medical evidence reflecting, inter alia, a stable and non-

antalgic gait, full arm and leg range of motion, symmetric deep tendon reflexes, intact leg

sensation and strength, no evidence of muscle spasm or atrophy, and that a nerve conduction

                                                24
study revealed no indications of acute cervical radiculopathy and no signs of entrapment

neuropathy or generalized peripheral neuropathy (R. at 22–23, 25) when explaining how he

determined the physical limitations in the RFC. See Smith v. Comm’r of Soc. Sec., No. 1:14-cv-

304, 2015 WL 2238150, at *8 (S.D. Ohio May 12, 2015) (finding that substantial evidence

supported RFC where the record reflected, inter alia, “‘unremarkable objective findings,’ such as

a ‘normal’ cervical spine, with ‘an almost complete recovery from prior [spine] surgery, that she

could heel and toe walk, that she walked with a normal gait, that she had normal hips, ankles,

and feet, and that she exhibited no muscle atrophy[,]’” intact sensory function and other

“normal” or “mild” clinical findings).

       As previously discussed, it was also reasonable for the ALJ to consider Plaintiff’s

conservative treatment, consisting primarily of pain management. See SSR 16-3p, 2017 WL

5180304; 20 C.F.R. § 404.1529(c)(3); Rudd, 531 F. App’x, at 727; Despins, 257 F. App’x at

931; cf. Lester, 596 F. App’x at 389. To the extent that Plaintiff suggests that surgery was

recommended, she nevertheless acknowledges that “the record does not contain clear evidence

thereof,” and instead relies on her own lay testimony and speculation for this assertion. (ECF

No. 19–20.) The ALJ therefore did not err in considering that there was no documentation to

support the claim that spinal surgery was recommended. (R. at 23.)

       Plaintiff goes on to complain that the ALJ afforded “little weight” to the opinion of Dr.

Whitehead and “some weight” to the opinion of the state agency medical consultants, resulting in

the ALJ crafting “an RFC assessment without sufficient guidance.” (ECF No. 13 at 17–19.) The

Court disagrees. As a preliminary matter, the Court notes that the ALJ appropriately assigned

“little weight” specifically to Dr. Whitehead’s opinion that Plaintiff would have difficulty

retaining remunerative employment (R. at 25) because whether Plaintiff is disabled is a



                                                25
determination specifically reserved to the Commissioner. Bass v. McMahon, 499 F.3d 506, 511

(6th Cir. 2007) (holding that the ALJ properly rejected a treating source’s opinion that the

claimant was disabled because such a determination was reserved to the Commissioner); Smith v.

Comm’r of Soc. Sec., No. 3:18CV622, 2019 WL 764792, at *7 (N.D. Ohio Feb. 21, 2019)

(finding that because “the issue of disability is a legal, not a medical issue” and reserved to the

Commissioner, “opinions on the ultimate issue of disability, regardless of their source, are not

entitled to any particular weight or deference”) (citations omitted). In addition, while Plaintiff

apparently complains that the ALJ accorded “little weight” to the state agency medical

consultants, the ALJ actually assigned greater limitations than those found by these consultants

and does not serve as a basis for remand in this case. Cf. Ferris v. Comm’r of Soc. Sec., No.

5:16-cv-2459, 2017 WL 5187796, at *11 n.4 (N.D. Ohio Nov. 9, 2017) (“Because his RFC

determination was more restrictive than the opinions expressed by non-examining state agency

physicians, the ALJ’s departure from their opinions was, at most, harmless error.”) (citing

Shinseki, 556 U.S. at 409); Malone v. Comm’r of Soc. Sec., No. 1:16-cv-1084, 2017 WL

9485649, at *14 (N.D. Ohio May 4, 2017) (“Because the ALJ found that plaintiff’s RFC was

more restricted than had the state-agency reviewing physicians, his assignment of no weight to

their opinions was harmless.”), adopted by 2017 WL 2821449 (N.D. Ohio June 30, 2017).

       To the extent that Plaintiff insists that other medical evidence, including physical therapy

records, support a more restrictive RFC (ECF No. 13 at 19–20; ECF No. 17 at 4), this Court has

already explained that where, as here, the ALJ’s RFC was supported by substantial evidence, the

existence of contrary evidence in the record supporting the opposite conclusion does not warrant

remand. See Blakely, 581 F.3d at 406; see also Kestel v. Comm’r of Soc. Sec., 756 F. App’x 593,

600 (6th Cir. 2018) (affirming judgment denying benefits where “though the record includes



                                                 26
evidence that could support a different conclusion, we nevertheless conclude that the ALJ

provided sufficient explanations, supported with facts from the record, for his [RFC] decision”);

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 532 (6th Cir. 1997) (concluding that, where

substantial evidence supported the RFC, “[t]hat there may be substantial evidence in the record

to support another conclusion is irrelevant”).

       Finally, to the extent that Plaintiff contends that the ALJ failed to show that objective

evidence warranted a limitation to only sedentary work and therefore improperly interpreted raw

medical data (ECF No. 13 at 20; ECF No. 17 at 1–4), this argument is unavailing for the reasons

previously discussed. The ALJ did not improperly interpret raw medical data and properly

determined the RFC based on his evaluation of the medical evidence. See Rudd, 531 F. App’x at

728; Shephard, 705 F. App’x at 442 (“‘[T]o require the ALJ to base her RFC finding on a

physician’s opinion, would, in effect, confer upon the treating source the authority to make the

determination or decision about whether an individual is under a disability, and thus would be an

abdication of the Commissioner’s statutory responsibility to determine whether an individual is

disabled.’” (quoting Rudd, 531 F. App’x at 728)); Mokbel-Aljahmi, 732 F. App’x at (“We have

previously rejected the argument that a residual functional capacity determination cannot be

supported by substantial evidence unless a physician offers an opinion consistent with that of the

ALJ.”) (citations omitted). The ALJ did not impermissibly interpret raw medical data when

formulating the physical RFC, which was supported by substantial evidence.

       For all these reasons, Plaintiff’s second contention of error is not well taken.

                                     VII.    CONCLUSION

       In sum, from a review of the record as a whole, the Court concludes that substantial

evidence supports the ALJ’s decision denying benefits. Based on the foregoing, Plaintiff’s



                                                 27
Statement of Errors is therefore OVERRULED and the Commissioner’s decision is

AFFIRMED.

      The Clerk is DIRECTED to enter FINAL JUDGMENT.

      IT IS SO ORDERED.



Date: September 24, 2019                 s/ Elizabeth A. Preston Deavers _______
                                         ELIZABETH A. PRESTON DEAVERS
                                         CHIEF UNITED STATES MAGISTRATE JUDGE




                                           28
